                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI



UNITED STATES OF AMERICA                                                          PLAINTIFF


VS.                                                    CASE NO.: 4:19-CR-57-GHD-JMV-1


MARCUS WARREN                                                                   DEFENDANT



         ORDER GRANTING MOTION TO REVOKE PRETRIAL RELEASE

       The defendant, Marcus Warren, having appeared this day before the undersigned for a

bond revocation hearing, and having considered the testimony from several witnesses, and it

appearing to the court that there is sufficient evidence to prove that the defendant does not have

fixed place of residence that complies with his conditions of pretrial supervision; therefore, the

Motion to Revoke Pretrial Release is hereby granted. It is therefore

ORDERED:

       That the defendant's bond be revoked and that the defendant be detained pending trial in

this matter. Defendant is hereby remanded to the United States Marshal Service.

       THIS, the 30th day of April 2019.




                                              s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
